Exhibit 10.29










Summary of Director and Executive Officer Compensation Arrangements




In addition to the compensation arrangements filed as other exhibits to this
annual report, Alliance One International, Inc. (the “Company”) has the
following compensation arrangements with its directors and named executive
officers.




Compensation Arrangements for Directors




Directors who are employees of the Company or its subsidiaries or who serve as
paid consultants to the Company are not compensated for their services as
director.  Non-employee directors receive an annual cash retainer paid in
quarterly installments.  As of June 1, 2009, such retainer payments were based
on the following schedule:




Type of Service

Annual Retainer




Board Member

         $33,000

Audit Committee Chair

      + $  7,500

Executive Compensation Committee Chair

      + $  5,000

Executive Committee Chair

      + $  2,500

Finance Committee Chair

      + $  2,500

Governance & Nominating Committee Chair      + $  2,500

Lead Independent Director

      + $10,000




Non-employee directors also received a fee of $1,500 for each board meeting
attended in person or by phone, and $1,000 for each committee meeting attended
in person or by phone.  




Compensation Arrangements for Named Executive Officers




The board of directors sets the annual base salary for each of the Company’s
chief executive officer and its four other most highly compensated executive
officers, based on fiscal 2009 total compensation (such five officers, the
“named executive officers”), subject to minimum annual salary rates of Robert E.
Harrison and Henry C. Babb, Jr. as set forth in their respective employment
agreements.  Effective at June 1, 2009, the annual base salaries for the named
executive officers were as follows:




Named Executive Officer

Base Salary




Robert E. Harrison

    $682,500

Robert A. Sheets

      350,000

J. Pieter Sikkel

      315,000

Hilton Kappaun

      315,000

Henry C. Babb, Jr.

      310,000




For fiscal year 2009, the Executive Compensation Committee set the payout for
management employees, including the executive officers, under the management
incentive plan for achievement of the maximum-level financial performance
objectives at 300% of the target-level payout amount, rather than 200%.



